Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered objections to the specifications are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Amended independent claim 1 is allowable over the prior art of record. For example, Jeong does not teach the specific configurations of the second inclined portion (e.g. comprising a solid opposing surface, etc...) as recited in amended claim 1. Independent claim 17 is allowable over the prior art of record. For example, Cheong teaches an inner door, wherein the inner door closes a storage compartment by creating a seal, etc… However, Cheong does not teach a first and second coupler, wherein the first coupler is inserted into the second coupler in a slanted direction, etc… Jeong teaches said limitations, but in Jeong the ice bucket is located on a surface that is to be moved (e.g. an outer door) relative to a stationary surface (e.g. an inner surface of a storage compartment), wherein a coupler is located on the relatively stationary surface. In Cheong, the ice bucket is located on a stationary surface (e.g. an inner door) that is not moved relative to another surface (e.g. an inner surface of the inner door). In other words, there would be no motivation to modify Cheong by Jeong as the ice bucket of Cheong is always stationary relative to a coupling or drive member, wherein the ice bucket of Jeong moves relative to a coupling or drive member. As independent claims 1, 17 are allowable over the art of record, therefore claims 2-3, 5-16, 18-20 depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/Examiner, Art Unit 3763